Fourth Court of Appeals
                                         San Antonio, Texas
                                               November 2, 2022

                                             No. 04-22-00553-CV

                                     IN RE Sterling DE LOS SANTOS

                                             Original Proceeding 1

                                                     ORDER

        On August 30, 2022, relator filed a petition for writ of mandamus complaining that the trial
court abused its discretion by granting real party in interest’s writ of habeas corpus. On October 3,
2022, we abated this original proceeding and ordered relator to file either an order from a hearing
occurring on October 3, 2022 (the “October 3 hearing”), a transcript of the October 3 hearing, or
the appropriate motion to dismiss this mandamus proceeding no later than fifteen days after the
October 3 hearing. Relator did not file an order or transcript from the October 3 hearing. Likewise,
relator did not file an appropriate motion to dismiss.

        On October 20, 2022, we ordered relator to file an order from the October 3 hearing, a
transcript from the October 3 hearing, or the appropriate motion to dismiss this mandamus
proceeding on or before October 25, 2022. In the event relator could not obtain an order from the
October 3 hearing, a transcript from the October 3 hearing, or otherwise comply with our October
20, 2022 order, we ordered relator to file an advisory detailing the reasons he could not obtain the
order or transcript on or before October 24, 2022. 2 We put relator on notice that failure to comply
with the order issued on October 20, 2022, would result in a dismissal of his mandamus petition.
Relator has not filed an order from the October 3 hearing, a transcript from the October 3 hearing,
or an advisory detailing the reasons why he could not comply with our October 20, 2022 order.
Therefore, relator’s petition for writ of mandamus is DISMISSED without prejudice. See TEX. R.
APP. P. 42.3(c).

         It is so ORDERED on November 2, 2022.



                                                                       _____________________________
                                                                       Irene Rios, Justice

1
  This proceeding arises out of Cause No. 2022CI15379, styled In the Interest of K.L.N., a Child, pending in the 45th
Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.
2
  Additionally, we lifted the abatement previously issued in this matter.
                                                                          04-22-00553-CV




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.

                                                     _____________________________
                                                     Michael A. Cruz, Clerk of Court




                                         -2-